Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 1 of 54 PageID: 1520




                    EXHIBIT
                      26
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 2 of 54 PageID: 1521



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION


  DEFENSE DISTRIBUTED and SECOND §                      Case No. 1:18-CV-637-RP
  AMENDMENT FOUNDATION, INC.,               §
                                            §
                       Plaintiffs,          §
                                            §
                       v.                   §
                                            §
  GURBIR GREWAL, in his official §
  capacity as New Jersey Attorney General; §
  MICHAEL FEUER, in his official §
  capacity as Los Angeles City Attorney; §
  ANDREW CUOMO, in his official §
  capacity as New York Governor; §
  MATTHEW DENN, in his official §
  capacity as Attorney General of the State §
  of Delaware; JOSH SHAPIRO, in his §
  official capacity as Attorney General of §
  Pennsylvania; and THOMAS WOLF, in §
  his official capacity as Pennsylvania §
  Governor,                                 §
                                            §
                        Defendants.

                     DECLARATION OF PALOMA HEINDORFF

        I, Paloma Heindorff, declare:
        1.     I am a resident of Texas.
        2.     I am a custodian of records and Director of Defense Distributed
                        DEFENSE DISTRIBUTED AND DEFCAD
        3.     Defense Distributed is a Texas corporation headquartered in Austin, Texas.
        4.     Defense Distributed is organized and operated for the purpose of defending
  the civil liberty of popular access to arms guaranteed by the United States Constitution.


                                             1
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 3 of 54 PageID: 1522




  To that end, Defense Distributed facilitates global access to, and the collaborative
  production of, information and knowledge related to the digital manufacturing of arms;
  and publishes and distributes, at no cost to the public, such information and knowledge
  on the internet in promotion of the public interest.
         5.     Defense Distributed has distributed computer-aided design (“CAD”) files
  and other digital information that can assist efforts to digitally manufacture or produce
  firearms or firearm components (“digital firearms information”). With respect to a given
  firearm component, the digital firearms information that Defense Distributed distributes
  takes the form of stereolithography (.stl) files about the component, Initial Graphics
  Exchange Specification (.igs) files about the component, SoLiDworks PaRT (.sldprt) files
  about the component, SketchUp (.skp) files about the component, Standard for the
  Exchange of Product Data (“STEP”) (.stp) files about the component, diagrams of the
  component, renderings of the component, “read me” plain text files about the
  component’s assembly methods, “read me” plain text files about the National Firearms
  Act and the Undetectable Firearms Act, and/or software licenses. Defense Distributed
  desires and intends to continue distributing digital firearms information lawfully.
         6.     Defense Distributed’s distributions have included the sale, giving,
  providing, mailing, delivering, publishing, circulating, disseminating, presenting,
  exhibiting, displaying, sharing, advertising, offering, and/or making available of digital
  firearms information. Defense Distributed desires and intends to continue distributing
  digital firearms information in these manners lawfully.
         7.     To accomplish its distribution activities, Defense Distributed maintains a
  publicly accessible website at www.defcad.org and www.defcad.com (collectively
  referred to as “DEFCAD”). Posting information on DEFCAD is a primary means by
  which Defense Distributed accomplishes its distribution of digital firearms information.
  Defense Distributed desires and intends to continue maintaining DEFCAD lawfully.


                                                2
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 4 of 54 PageID: 1523




      DISTRIBUTION OF DIGITAL FIREARMS INFORMATION—ROUND ONE
         8.     Beginning in 2012, Defense Distributed generated digital firearms
  information in the form of CAD files that can assist an individual in digitally
  manufacturing or producing a single-shot firearm known as the “Liberator,” a firearm
  receiver for AR-15 rifles, and a magazine for AR-15 rifles. Defense Distributed posted
  this digital firearms information on DEFCAD for free download by the public.
         9.     The digital firearms files that Defense Distributed published about the
  “Liberator” are accurately described by docket entry number 36-2 in Defense Distributed
  et al. v. United States Department of State et al., No. 1:15-372-RP (W.D. Tex.).
         10.    Some of the digital firearms information that Defense Distributed posted to
  DEFCAD at this time was originally created by other information content providers and
  posted on other websites before Defense Distributed posted the information to DEFCAD.
         11.    The digital firearms information that Defense Distributed posted to
  DEFCAD at this time was downloaded approximately 100,000 times. News reports
  documented this. Exhibit A is an exemplary news article that provides proof of this fact.
         12.    In May 2013, Defense Distributed received a letter dated May 8, 2013,
  from Glenn Smith, Chief of the Enforcement Division at the State Department
  Directorate of Defense Trade Controls. Exhibit B is a copy of that letter.
         13.    The State Department letter warned that the digital firearms information
  published on DEFCAD is described in the International Traffic in Arms Regulations, 22
  C.F.R. Parts 120-130 (“ITAR”), and that Defense Distributed may have released
  ITAR-controlled technical data without required prior authorization from the State
  Department. The State Department letter instructed Defense Distributed to remove the
  digital firearms information from public access.
         14.    At the time it posted this set of digital firearms information on DEFCAD,
  Defense Distributed did not know that the government would demand to pre-approve its


                                               3
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 5 of 54 PageID: 1524




  speech. Defense Distributed believed, and continues to believe, that its right to distribute
  digital firearms information on the Internet and otherwise is guaranteed by the United
  States Constitution. Nevertheless, due to fears of adverse civil and criminal legal action,
  Defense Distributed promptly complied with the State Department’s demands and
  removed this set of digital firearms information from public access on DEFCAD.
         15.    But for the State Department’s imposition of the prior restraint upon the
  distribution of the digital firearms information, Defense Distributed would have
  continued to freely distribute this set of digital firearms information on DEFCAD.
      DISTRIBUTION OF DIGITAL FIREARMS INFORMATION—ROUND TWO
         16.    In 2015, Defense Distributed and the Second Amendment Foundation, later
  joined by Conn Williamson, filed a lawsuit in the United States District Court for the
  Western District of Texas against the State Department and several of its officers, styled
  Defense Distributed et al. v. United States Department of State et al., No. 1:15-372-RP
  (W.D. Tex.) (hereinafter “Defense Distributed I”). As part of this action, among other
  things, Defense Distributed challenged the constitutionality of the State Department’s
  prior restraint of public speech imposed under the ITAR.
         17.    In June 2018, the Defense Distributed I Plaintiffs entered into a settlement
  agreement with the State Department. The Settlement Agreement requires, among other
  things, that the State Department issue a license to the Defense Distributed I Plaintiffs
  that allows them to freely publish digital firearms information. Exhibit C is a copy of the
  Settlement Agreement.
         18.    On July 27, 2018, the State Department issued the license to Defense
  Distributed and the other Defense Distributed I Plaintiffs. Exhibit D is a copy of that
  license.
         19.    Beginning on July 27, 2018, Defense Distributed published digital firearms
  information on the Internet at DEFCAD for free download by the public. This set of


                                               4
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 6 of 54 PageID: 1525




  digital firearms information consisted of ten subsets of CAD files, including the Liberator
  CAD files. With the exception of the Liberator CAD files, which were previously posted
  by Defense Distributed before receiving the State Department’s letter, the other CAD
  files posted at this time were created by persons other than Defense Distributed and had
  been posted on the internet by persons other than Defense Distributed before Defense
  Distributed republished them on DEFCAD.
         20.    The Liberator files that Defense Distributed published to DEFCAD
  exemplify the kind of digital firearms information that Defense Distributed intends to
  develop and distribute in the future. The other files that Defense Distributed published to
  DEFCAD are accurately described by Exhibit I, and they too exemplify the kind of
  digital firearms information that Defense Distributed intends to distribute in the future.
         21.    Beginning on July 29, 2018, various state attorney generals filed lawsuits in
  New Jersey, Pennsylvania, and Washington State to stop Defense Distributed’s
  publication of digital firearms information online.       In the course of this litigation,
  Defense Distributed agreed to take certain measures to block online access to the digital
  firearms information by persons in New Jersey, Pennsylvania, and Los Angeles. But for
  the states’ unfounded legal actions, Defense Distributed would not have engaged in these
  access-blocking activities.
         22.    On July 30, 2018, attorney generals of various states sued the State
  Department and the Defense Distributed I Plaintiffs in State of Washington et al., v.
  United States Department of State et al., No. 2:18-cv-1115-RSL (W.D. Wash.). In that
  action, Judge Robert Lasnik issued a temporary restraining order that enjoined the State
  Department from implementing or enforcing the license and an ITAR regulatory change
  that the State Department had made for the purpose of complying with the Settlement
  Agreement.
         23.    Despite this ruling, Defense Distributed maintains that the Constitution


                                                5
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 7 of 54 PageID: 1526




  guarantees its right to distribute the digital firearms information at issue. Nonetheless,
  out of an abundance of caution and for fear of further prosecution, Defense Distributed
  ceased posting digital firearms information to DEFCAD for free download by the public.
         24.    Judge Lasnik issued a preliminary injunction on August 27, 2018. The
  preliminary injunction reaffirmed the temporary restraining order, enjoining the State
  Department from implementing the license and the ITAR regulatory change that it had
  made for the purpose of complying with the Settlement Agreement.
         25.    During the preliminary injunction proceedings, the State of Washington
  Attorney General’s office, speaking on behalf of all of that case’s plaintiffs, and the
  Department of Justice, speaking on behalf of the State Department, represented to Judge
  Lasnik that it is legal for Defense Distributed to hand or mail digital firearms information
  to U.S. persons in the United States. Exhibit E is the transcript of those proceedings.
     DISTRIBUTION OF DIGITAL FIREARMS INFORMATION—ROUND THREE
         26.    After August 27, 2018, in light of the representations that both the state and
  federal governments made to Judge Lasnik during the preliminary injunction
  proceedings, Defense Distributed used DEFCAD to advertise and offer digital firearms
  information for sale to U.S. persons, as defined in the ITAR, inside the United States (i.e.,
  domestic-only sales). Exhibit F is a DEFCAD advertisement that exemplifies these
  efforts. In advertisements and offers, DEFCAD provided notice that domestic sales of
  the information were not available to residents of New Jersey, Pennsylvania, and other
  states involved in the multidistrict litigation (a/k/a states “behind the Blue Wall”). Exhibit
  G is an exemplary DEFCAD publication that provides such a notice.
         27.    In conjunction with these advertisements and offers, Defense Distributed
  sold digital firearms information by using an ecommerce platform on DEFCAD to
  facilitate the transaction and using the U.S. Postal Service as its means of delivering the
  information. After customers entered an order using DEFCAD’s online ecommerce


                                                6
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 8 of 54 PageID: 1527




  platform, and following Defense Distributed’s review, Defense Distributed placed
  purchased information on a USB drive or SD card and mailed the drive or card to
  domestic-only sales customers via the U.S. Postal Service.
         28.    On November 2, 2018, Defense Distributed learned that the New Jersey
  Legislature passed Senate Bill 2465, Section 3(l)(2) of which, if signed into law by the
  Governor, would make it a crime to, among other things “publish, circulate, disseminate,
  present, exhibit, display, share, advertise, offer, or make available via the Internet or by
  any other means” to a person in New Jersey any digital instructions in the form of CAD
  files or other electronic code or instructions that “may be used” to program a 3D printer
  to manufacture or produce a firearm, firearm receiver, magazine, or firearm component.
         29.    Realizing that the New Jersey Governor may sign Senate Bill 2465 at any
  time, Defense Distributed feared criminal enforcement of the new law against Defense
  Distributed, its officers, its employees, or its agents. Namely, Defense Distributed feared
  the commencement of criminal enforcement actions under Section 3(l)(2) if digital
  firearms information was ever provided to a person in New Jersey, if digital firearms
  information was ever offered for sale to a person in New Jersey, if digital firearms
  information was ever advertised for sale to a person in New Jersey, if digital firearms
  information was presented or exhibited or displayed to a person in New Jersey, and if
  digital firearms information was otherwise distributed to a person in New Jersey. Based
  upon this fear, Defense Distributed ceased offering, advertising, selling, or otherwise
  distributing digital firearms information on DEFCAD.          All distributions of digital
  firearms information via DEFCAD ceased. This involved blocking all public access to
  DEFCAD and halting all shipments of digital firearms information via the U.S. Postal
  Service. Exhibit I provides proof of this fact.
         30.    I saw New Jersey’s Governor sign Senate Bill 2465 on November 11, 2018.
  At that event, New Jersey’s Attorney General stated that Defense Distributed was a focus


                                                7
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 9 of 54 PageID: 1528




  of the new law. This and other official statements made by the New Jersey Governor and
  Attorney General confirm Defense Distributed’s fear that any further distribution of
  digital firearms information will likely result in enforcement actions against Defense
  Distributed, as well as against Defense Distributed’s officers, employees, and/or agents.
         31.    Because of New Jersey’s effort to criminalize and otherwise censor the
  distribution of digital firearms information that “may be used” to program a 3D printer to
  manufacture or produce a firearm, firearm receiver, magazine, or firearm component,
  Defense Distributed has incurred and continues to incur the burden of altering its
  business practices to avoid the risk that the New Jersey Attorney General will prosecute
  Defense Distributed and/or Defense Distributed’s officers, employees, and/or agents for
  information received or information that is merely viewed by a person in New Jersey.
         32.    Because of New Jersey’s effort to criminalize and otherwise censor the
  distribution of digital firearms information, Defense Distributed refrains from engaging
  in the following constitutionally protected activities that it would otherwise conduct
  lawfully:
         A.     Posting digital firearms information on the DEFCAD website for free
                download by the public;
         B.     Selling digital firearms information to persons in New Jersey on the
                DEFCAD website for shipment on USB drive or SD cards mailed via the
                U.S. Postal Service;
         C.     Advertising its digital firearms information offerings on the DEFCAD
                website.
         D.     Participating in trade shows where Defense Distributed is unable to
                determine the state of residence of attendees that may view its displays and
                other advertisements;
         E.     Sending advertisements via email lists where Defense Distributed is unable


                                              8
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 10 of 54 PageID: 1529
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 11 of 54 PageID: 1530




                                 Exhibit A
         Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 12 of 54 PageID:11/19/18,
                                                                                        1531 10(03 PM
3D-Printed Gun's Blueprints Downloaded 100,000 Times In Two Days (With Some Help From Kim Dotcom)




             111,437 views | May 8, 2013, 05:12pm



             3D-Printed Gun's Blueprints
             Downloaded 100,000 Times In Two
             Days (With Some Help From Kim
             Dotcom)
                             Andy Greenberg Forbes Staff
                             Security
                             Covering the worlds of data security, privacy and hacker culture.




             If gun control advocates hoped to prevent
             blueprints for the world's first fully 3D-
             printable gun from spreading online, that
             horse has now left the barn about a hundred
             thousand times.

             That's the number of downloads of the 3D-
             printable file for the so-called "Liberator" gun
             that the high-tech gunsmithing group Defense
             Distributed has seen in just the last two days,
             a member of the group tells me. The gun's
             CAD files have been ten times more popular
             than any component the group has previously
             made available, parts that have included the
                                                                                          Defense Distributed founder Cody Wilson,
             body of an AR-15 and the magazine for an                                     displaying the world's first fully 3D-printed
                                                                                          gun, the "Liberator." Click to enlarge.
             AK-47."This has definitely been our most                                     (Credit: Michael Thad Carter for Forbes)



https://www.forbes.com/sites/andygreenberg/2013/05/08/3d-printed-…00-times-in-two-days-with-some-help-from-kim-dotcom/#ce0082610b88       Page 1 of 7
         Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 13 of 54 PageID:11/19/18,
                                                                                        1532 10(03 PM
3D-Printed Gun's Blueprints Downloaded 100,000 Times In Two Days (With Some Help From Kim Dotcom)



             well-received download," says Haroon Khalid, a developer working with Defense
             Distributed. "I don't think any of us predicted it would be this much."

             Update: The State Department has now demanded Defense Distributed take
             down its printable gun files due to possible export control violations.

             The controversial gun-printing group is hosting those files, which include
             everything from the gun's trigger to its body to its barrel, on a service that has
             attracted some controversy of its own: Kim Dotcom's Mega storage site. Although
             the blueprint is only publicly visible on Defense Distributed's own website
             Defcad.org, users who click on it are prompted to download the collection of CAD
             files from Mega.co.nz, which advertises that it encrypts all users' information and
             has a reputation for resisting government surveillance. Update: Mega now says
             it's deleting the gun files from its servers, and Kim Dotcom has declared the
             weapon a "serious threat to the security of the community."

             Cody Wilson, Defense Distributed's 25-year-old founder, says that the group
             chose to use Mega mostly because it was fast and free. But he also says he feels a
             degree of common cause with Kim Dotcom, the ex-hacker chief executive of Mega
             who has become a vocal critic of the U.S. government after being indicted for
             copyright infringement and racketeering in early 2012. "We're sympathetic to
             Kim Dotcom," says Wilson. "There are plenty of services we could have used, but
             we chose this one. He's down for the struggle."

             The most downloads of Defense Distributed's "Liberator," surprisingly, haven't
             come from the U.S., but from Spain, according to Khalid's count. The U.S. is
             second, ahead of Brazil, Germany, and the U.K., he says, although he wasn't able
             to provide absolute download numbers for each country.




https://www.forbes.com/sites/andygreenberg/2013/05/08/3d-printed-…00-times-in-two-days-with-some-help-from-kim-dotcom/#ce0082610b88   Page 2 of 7
         Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 14 of 54 PageID:11/19/18,
                                                                                        1533 10(03 PM
3D-Printed Gun's Blueprints Downloaded 100,000 Times In Two Days (With Some Help From Kim Dotcom)




             YOU MAY ALSO LIKE




             Update: Although Spain was initially outpacing the U.S. in downloads, it seems
             more Americans have now downloaded the file.

             The gun's blueprint, of course, may have also already spread far wider than
             Defense Distributed can measure. It's also been uploaded to the filesharing site
             the Pirate Bay, where it's quickly become one of the most popular files in the site's
             3D-printing category. "This is the first in what will become an avalanche of
             undetectable, untraceable, easy-to-manufacture weapons that will turn the tables
             on evil-doers the world over," writes one user with the name DakotaSmith on the
             site. "Share and enjoy."

             It's worth noting that only a fraction of those who download the printable gun file
             will ever try to actually create one. Defense Distributed used an $8,000 second-
             hand Stratasys Dimension SST to print their prototype, a 3D printer that the vast
             majority of its fans won't have access to.

             Nonetheless the "Liberator," which I first revealed last Friday and then witnessed
             being test-fired over the weekend, has caused an enormous stir online. Defense
             Distributed says that it received 540,000 users to its website in the two days since
             its printable gun was released, and its video revealing the gun has attracted 2.8
             million views on YouTube.

             The project has also already immediately inspired a legal backlash. New York
             congressmen Steve Israel and Chuck Schumer have both called for the renewal of
             the Undetectable Firearms Act to ban any gun that can't be spotted with a metal
             detector.



https://www.forbes.com/sites/andygreenberg/2013/05/08/3d-printed-…00-times-in-two-days-with-some-help-from-kim-dotcom/#ce0082610b88   Page 3 of 7
         Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 15 of 54 PageID:11/19/18,
                                                                                        1534 10(03 PM
3D-Printed Gun's Blueprints Downloaded 100,000 Times In Two Days (With Some Help From Kim Dotcom)



             But Defense Distributed's real goal hasn't been to create an undetectable gun so
             much as an uncensorable, digital one. As the group's founder radical libertarian
             founder Cody Wilson sees it, firearms can be made into a printable file that blurs
             the line between gun control and information censorship, blending the First
             Amendent and the Second and demonstrating how technology can render the
             government irrelevant.

             "Call me crazy, but I see a world where contraband will pass underground
             through the data cables to be printed in our homes as the drones move overhead,"
             Wilson said when we first spoke in August of last year. "I see a kind of poetry
             there…I dream of this very weird future and I’d like to be a part of it."

             —




https://www.forbes.com/sites/andygreenberg/2013/05/08/3d-printed-…00-times-in-two-days-with-some-help-from-kim-dotcom/#ce0082610b88   Page 4 of 7
         Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 16 of 54 PageID:11/19/18,
                                                                                        1535 10(03 PM
3D-Printed Gun's Blueprints Downloaded 100,000 Times In Two Days (With Some Help From Kim Dotcom)




             Follow me on Twitter, and check out my new book, This Machine Kills
             Secrets: How WikiLeakers, Cypherpunks and Hacktivists Aim To
             Free The World’s Information.

             Related on Forbes:




https://www.forbes.com/sites/andygreenberg/2013/05/08/3d-printed-…00-times-in-two-days-with-some-help-from-kim-dotcom/#ce0082610b88   Page 5 of 7
         Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 17 of 54 PageID:11/19/18,
                                                                                        1536 10(03 PM
3D-Printed Gun's Blueprints Downloaded 100,000 Times In Two Days (With Some Help From Kim Dotcom)



                                                                                  Gallery: Ten Wild Things You
                                                                                  Can 3D Print At Home
                                                                                  10 images

                                                                                  View gallery




             I'm a technology, privacy, and information security reporter and most recently
             the author of the book This Machine Kills Secrets, a chronicle of the history and
             future of infor... MORE




https://www.forbes.com/sites/andygreenberg/2013/05/08/3d-printed-…00-times-in-two-days-with-some-help-from-kim-dotcom/#ce0082610b88   Page 6 of 7
         Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 18 of 54 PageID:11/19/18,
                                                                                        1537 10(03 PM
3D-Printed Gun's Blueprints Downloaded 100,000 Times In Two Days (With Some Help From Kim Dotcom)




             106,791 views | Nov 1, 2018, 09:00am



             #Futureproofing: Why This
             Company Sources Talent Locally
             (And Why You Should Too)
                             U.S. Chamber of Commerce Staff Brand Contributor
                             Grads of Life BRANDVOICE




                             U.S. Chamber of Commerce Staff Brand Contributor                                                 Follow




             Every day, American businesses are solving some of the world’s greatest challenges, and in
             the process, they’re creating opportunity, strengthening their communities, and moving our
             country forward. Brought to you by the U.S. Chamber of Commerce, Free Enterprise brings
             their... Read More




https://www.forbes.com/sites/andygreenberg/2013/05/08/3d-printed-…00-times-in-two-days-with-some-help-from-kim-dotcom/#ce0082610b88    Page 7 of 7
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 19 of 54 PageID: 1538




                                 Exhibit B
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 20 of 54 PageID: 1539




                                            United States Department of State
                                            Bureau of Political-Militmy Affairs
                                            Office of Defense Trade Controls Compliance
                                            Washington, D.C. 20522-0ll2




                                                                   MAY CIS 2013
In reply refer to


Mr. Cody Wilson




Dear Mr. Wilson:

       The Department of State, Bureau of Political Military Affairs, Office of Defense
Trade Controls Compliance, Enforcement Division (DTCC/END) is responsible for
compliance with and civil enforcement of the Arms Export Control Act (22 U.S.C.
2778) (AECA) and the AECA's implementing regulations, the International Traffic in
Arms Regulations (22 C.F.R. Parts 120-130) (ITAR). The AECA and the ITAR impose
certain requirements and restrictions on the transfer of, and access to, controlled defense
articles and related technical data designated by the United States Munitions List
(USML) (22 C.F.R. Part 121).

      DTCC/END is conducting a review of technical data made publicly available by
Defense Distributed through its 3D printing website, DEFCAD.org, the majority of
which appear to be related to items in Category I of the USML Defense Distributed
may have released ITAR-controllcd technical data without the required prior
authorization from the Directorate of Defense Trade Controls (DDTC), a violation of
theiTAR.

       Technical data regulated under the ITAR refers to information required for the
design, development, production, manufacture, assembly, operation, repair, testing,
maintenance or modification of defense articles, including information in the form of
blueprints, drawings, photographs, plans, instructions or documentation. For a complete
definition of technical data, see § 120.10 of the ITAR. Pursuant to § 127.1 of the IT AR,
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 21 of 54 PageID: 1540
                                           -2-


it is unlawful to export any defense article or technical data for which a license or
written approval is required without first obtaining the required authorization from the
DDTC. Please note that disclosing (including oral or visual disclosure) or transferring
technical data to a foreign person, whether in the United States or abroad, is considered
an export under§ 120.17 of the ITAR.

       The Department believes Defense Distributed may not have established the
proper jurisdiction of the subject technical data. To resolve this matter officially, we
request that Defense Distributed submit Commodity Jurisdiction (CJ) determination
requests for the following selection of data files available on DEFCAD.org, and any
other technical data for which Defense Distributed is unable to determine proper
jurisdiction:

       l. Defense Distributed Liberator pistol
      2. .22 electric
      3. 125mm BK-14M high-explosive anti-tank warhead
      4. 5.56/.223 muzzle brake
      5. Springfield XD-40 tactical slide assembly
      6. Sound Moderator- slip on
      7. "The Dirty Diane" 1/2-28 to 3/4-16 STP S3600 oil filter silencer adapter
      8. 12 gauge to .22 CB sub-caliber insert
      9. Voltlock electronic black powder system
       10. VZ-58 front sight.

      DTCC!END requests that Defense Distributed submit its CJ requests within three
weeks of receipt of this letter and notify this office of the final CJ determinations. All
CJ requests must be submitted electronically through an online application using the
DS-4076 Commodity Jurisdiction Request Form. The form, guidance for submitting CJ
requests, and other relevant information such as a copy of the ITAR can be found on
DDTC's website at http:!/www.pmddtc.state.gov.

       Until the Department provides Defense Distributed with final CJ determinations,
Defense Disttibuted should treat the above technical data as ITAR-controlled. This
means that all such data should be removed from public access immediately. Defense
Distributed should also review the remainder of the data made public on its website to
     Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 22 of 54 PageID: 1541
                                                -3-


     determine whether any additional data may be similarly controlled and proceed
     according to ITAR requirements.

            Additionally, DTCC/END requests information about the procedures Defense
     Distributed follows to determine the classification of its technical data, to include the
     aforementioned technical data files. We ask that you provide your procedures for
,.   determining proper jurisdiction of technical data within 30 days of the date of this letter
       Ms. Bridget Van Buren, Compliance Specialist, Enforcement Division, at the address
     below:

                               Office of Defense Trade Controls Compliance




          We appreciate your full cooperation in this matter. Please note our reference
     number in any future correspondence.

                                             Sincerely,                   .




                                             Glenn E. Smith
                                             Chief, Enforcement Division
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 23 of 54 PageID: 1542




                                 Exhibit C
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 24 of 54 PageID: 1543



                                    SETTLEMENT AGREEMENT


          Defense Distributed ("DD"), Second Amendment Foundation, Inc. ("SAF"), and Conn


  Williamson (collectively, "Plaintiffs,") and the United States Department of State ("State"), the


  Secretary of State, the Directorate of Defense Trade Controls ("DDTC"), the Deputy Assistant


  Secretary, Defense Trade Controls, and the Director, Office of Defense Trade Controls Policy


  (collectively, "Defendants"), out of a mutual desire to resolve all of the claims in the case


  captioned Defense Distributed, et al. v. Dep't ofState, etal., Case No. 15-cv-372-RP (W.D.


  Tex.) (the "Action") without the need for further litigation and without any admission of liability,


  hereby stipulate and agree as follows:


         Plaintiffs and Defendants do hereby settle all claims, issues, complaints, or actions


  described in the case captioned, and any and all other claims, complaints, or issues that have


  been or could have been asserted by Plaintiffs against Defendants in accordance with the


  following terms and conditions:




  1.     Consideration : In consideration of Plaintiffs' agreement to dismiss the claims in the


  Action with prejudice as described in paragraph 2, below, Defendants agree to the following, in


  accordance with the definitions set forth in paragraph 12, below:


         (a)     Defendants' commitment to draft and to fully pursue, to the extent authorized by


                 law (including the Administrative Procedure Act), the publication in the Federal


                 Register of a notice of proposed rulemaking and final rule, revising USML


                 Category I to exclude the technical data that is the subject of the Action.


         (b)     Defendants' announcement, while the above-referenced final rule is in


                 development, of a temporary modification, consistent with the International
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 25 of 54 PageID: 1544




              Traffic in Arms Regulations (ITAR), 22 C.F.R. § 126.2, of USML Category I to


              exclude the technical data that is the subject of the Action. The announcement


              will appear on the DDTC website, www.pmddtc.state.gov, on or before July 27,


              2018.


        (c)   Defendants' issuance of a letter to Plaintiffs on or before July 27, 2018, signed by


              the Deputy Assistant Secretary for Defense Trade Controls, advising that the


              Published Files, Ghost Gunner Files, and CAD Files are approved for public


              release (i.e., unlimited distribution) in any form and are exempt from the export


              licensing requirements of the ITAR because they satisfy the criteria of 22 C.F.R. §


              125.4(b)(13). For the purposes of 22 C.F.R. § 125.4(b)(13) the Department of


              State is the cognizant U.S. Government department or agency, and the Directorate


              of Defense Trade Controls has delegated authority to issue this approval.


        (d)   Defendants' acknowledgment and agreement that the temporary modification of


              USML Category I permits any United States person, to include DD's customers


              and SAF's members, to access, discuss, use, reproduce, or otherwise benefit from


              the technical data that is the subject of the Action, and that the letter to Plaintiffs


              permits any such person to access, discuss, use, reproduce or otherwise benefit


              from the Published Files, Ghost Gunner Files, and CAD Files.


        (e)   Payment in the amount of $39,58 1 .00. This figure is inclusive of any interest and


              is the only payment that will be made to Plaintiffs or their counsel by Defendants


              under this Settlement Agreement. Plaintiffs' counsel will provide Defendants'


                                                 2
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 26 of 54 PageID: 1545




                counsel with all information necessary to effectuate this payment.


        The items set forth in subparagraphs (a) through (e) above constitute all relief to be


        provided in settlement of the Action, including all damages or other monetary relief,


        equitable relief, declaratory relief, or relief of any form, including but not limited to,


        attorneys' fees, costs, and/or relief recoverable pursuant to 2 U.S.C. § 1302, 2 U.S.C. §


        1311,2 U.S.C. § 1317, 22 U.S.C. § 6432b(g), 28 U.S.C. § 1920, Fed. R. Civ. P. 54(d),


        and the Local Rules.




  2.    Dismissal with Prejudice : At the time of the execution of this Settlement Agreement,


        Plaintiffs agree to have their counsel execute and provide to Defendants' counsel an


        original Stipulation for Dismissal with Prejudice pursuant to Fed. R. Civ. P.


        4 1 (a)( 1 )(A)(ii) and 41(a)(1)(B). Counsel for Defendants agree to execute the stipulation


        and file it with the Court in the Action, no sooner than 5 business days after the


       publication of the announcement described in Paragraph 1 (b) of this Settlement


       Agreement and issuance of the letter described in Paragraph 1(c) of this Settlement


       Agreement. A copy of the Stipulation for Dismissal with Prejudice is attached hereto.




  3.   Release: Plaintiffs, for themselves and their administrators, heirs, representatives,


        successors, or assigns, hereby waive, release and forever discharge Defendants, and all of


       their components, offices or establishments, and any officers, employees, agents, or


       successors of any such components, offices or establishments, either in their official or


                                                   3
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 27 of 54 PageID: 1546




        individual capacities, from any and all claims, demands and causes of action of every


        kind, nature or description, whether currently known or unknown, which Plaintiffs may


        have had, may now have, or may hereafter discover that were or could have been raised


        in the Action.




  4.    No Admission ofLiability: This Settlement Agreement is not and shall not be construed


        as an admission by Defendants of the truth of any allegation or the validity of any claim


        asserted in the Action, or of Defendants' liability therein. Nor is it a concession or an


        admission of any fault or omission in any act or failure to act. Nor is it a concession or


        admission as to whether the monetary or equitable relief, attorneys' fees, costs, and


        expenses sought by Plaintiffs in the Action, are reasonable or appropriate. None of the


        terms of the Settlement Agreement may be offered or received in evidence or in any way


        referred to in any civil, criminal, or administrative action other than proceedings


       permitted by law, if any, that may be necessary to consummate or enforce this Settlement


       Agreement. The terms of this Settlement Agreement shall not be construed as an


       admission by Defendants that the consideration to be given hereunder represents the


       relief that could be recovered after trial. Defendants deny that they engaged in ultra vires


       actions, deny that they violated the First Amendment, Second Amendment, or Fifth


       Amendment of the United States Constitution, and maintain that all of the actions taken


       by Defendants with respect to Plaintiffs comply fully with the law, including the United


        States Constitution.


                                                  4
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 28 of 54 PageID: 1547




  5.    Merger Clause: The terms of this Settlement Agreement constitute the entire agreement


        of Plaintiffs and Defendants entered into in good faith, and no statement, remark,


        agreement or understanding, oral or written, which is not contained therein, shall be


        recognized or enforced. Plaintiffs acknowledge and agree that no promise or


        representation not contained in this Settlement Agreement has been made to them and


        they acknowledge and represent that this Settlement Agreement contains the entire


        understanding between Plaintiffs and Defendants and contains all terms and conditions


        pertaining to the compromise and settlement of the disputes referenced herein. Nor does


        the Parties' agreement to this Settlement Agreement reflect any agreed-upon purpose


        other than the desire of the Parties to reach a full and final conclusion of the Action, and


        to resolve the Action without the time and expense of further litigation.




  6.   Amendments: This Settlement Agreement cannot be modified or amended except by an


        instrument in writing, agreed to and signed by the Parlies, nor shall any provision hereof


        be waived other than by a written waiver, signed by the Parties.




  7.   Binding Successors : This Settlement Agreement shall be binding upon and inure to the


       benefit of Plaintiffs and Defendants, and their respective heirs, executors, successors,


        assigns and personal representatives, including any persons, entities, departments or


        agencies succeeding to the interests or obligations of the Parties.


                                                  5
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 29 of 54 PageID: 1548




  8.    Consultation with Counsel: Plaintiffs acknowledges that they have discussed this


        Settlement Agreement with their counsel, who has explained these documents to them


        and that they understand all of the terms and conditions of this Settlement Agreement.


        Plaintiffs further acknowledge that they have read this Settlement Agreement, understand


        the contents thereof, and execute this Settlement Agreement of their own free act and


        deed. The undersigned represent that they are fully authorized to enter into this


        Settlement Agreement.




  9.    Execution: This Settlement Agreement may be executed in one or more counterparts,


        each of which shall be deemed an original, and all of which together constitute one and


        the same instrument, and photographic copies of such signed counterparts may be used in


        lieu of the original.




  10.   Jointly Drafted Agreement: This Settlement Agreement shall be considered a jointly


        drafted agreement and shall not be construed against any party as the drafter.




  11.   Tax and Other Consequences: Compliance with all applicable federal, state, and local tax


        requirements shall be the sole responsibility of Plaintiffs and their counsel. Plaintiffs and


        Defendants agree that nothing in this Settlement Agreement waives or modifies federal,


        state, or local law pertaining to taxes, offsets, levies, and liens that may apply to this


                                                  6
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 30 of 54 PageID: 1549




        Settlement Agreement or the settlement proceeds, and that Plaintiffs are executing this


        Settlement Agreement without reliance on any representation by Defendants as to the


        application of any such law.




  12.   Definitions : As used in this Settlement Agreement, certain terms are defined as follows:


               The phrase "Published Files" means the files described in paragraph 25 of

               Plaintiffs' Second Amended Complaint.

               The phrase " Ghost Gunner Files" means the files described in paragraph 36 of

               Plaintiffs' Second Amended Complaint.

               The phrase " CAD Files" means the files described in paragraph 40 of Plaintiffs'

               Second Amended Complaint.

               The phrase " Other Files" means the files described in paragraphs 44-45 of

               Plaintiffs' Second Amended Complaint.

               The phrase "Military Equipment ' means (1) Drum and other magazines for

               firearms to .50 caliber (12.7 mm) inclusive with a capacity greater than 50 rounds,

               regardless of jurisdiction of the firearm, and specially designed parts         and

               components therefor; (2) Parts and components specially designed for conversion

               of a semi-automatic firearm to a fully automatic firearm; (3) Accessories or

               attachments specially designed to automatically stabilize aim (other than gun

               rests) or for automatic targeting, and specially designed parts and components

               therefor.

               The phrase "technical data that is the subject of the Action" means: (1) the

               Published Files; (2) the Ghost Gunner Files; (3) the CAD Files; and (4) the Other

               Files insofar as those files regard items exclusively: (a) in Category 1(a) of the

               United States Munitions List (USML), as well as barrels and receivers covered by

               Category 1(g) of the USML that are components of such items; or (b) items.


                                                 7
         Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 31 of 54 PageID: 1550



                covered by Category 1(h) of the USML solely by reference to Category 1(a),
               excluding Military Equipment.


Dated:             , 2018




                                           Dated:                 , 2018


                                                                           L*




                                                    Matthew A. GoTdstSix-^
                                                    Snell & Wilmer LLP
                                                    One South Church Ave. Ste. 1500
                                                    Tucson, Arizona 85701
                                                    Counsel for Plaintiffs



                                          Dated                   , 2018




                                                    Eric J. soskihJ
                                                   Stuart J. Robinson
                                                   United States Department of Justice
                                                   Civil Division, Federal Programs Branch
                                                   20 Massachusetts Ave., N.W.
                                                   Washington, D.C. 20001
                                                   Tel. (202) 353-0533


                                                   Counselfor Defendants




                                               8
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 32 of 54 PageID: 1551




                                 Exhibit D
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 33 of 54 PageID: 1552


                                                         United States Department of State
                                                         Bureau ofPolitical-Military Affairs
                                                         Directorate ofDefense Trade Controls
                                                         Washington, D.C. 20522-0112



                                                                             July 27, 2018


   Mr. Cody R. Wilson, Defense Distributed, and Second Amendment Foundation, Inc.
   c/o Mr. Matthew A. Goldstein
   Snell & Wilmer
   One South Church Avenue
   Suite 1500
   Tucson, AZ 85701-1630


   RE:   Directorate of Defense Trade Controls Approval of Certain Files for Public Release


   Dear Mr. Wilson, Defense Distributed, and Second Amendment Foundation, Inc.:


          This letter is provided in accordance with section 1(c) of the Settlement Agreement in the
   matter of Defense Distributed, etal, v. U.S. Department ofState, etal., No. 15-cv-372-RP
   (W.D. Tx.) (hereinafter referred to as "Defense Distributed"). As used in this letter,


          - The phrase "Published Files" means the files described in paragraph 25 of Plaintiffs'
          Second Amended Complaint in Defense Distributed.
          - The phrase "Ghost Gunner Files" means the files described in paragraph 36 of
          Plaintiffs' Second Amended Complaint in Defense Distributed.
          - The phrase "CAD Files" means the files described in paragraph 40 of Plaintiffs' Second
          Amended Complaint in Defense Distributed.


           The Department understands that Defense Distributed submitted the Published Files,
   Ghost Gunner Files, and CAD Files to the Department of Defense's Defense Office of
   Prepublication and Security Review (DOPSR) in 2014 to request review for approval for public
   release pursuant to International Traffic in Arms Regulations (ITAR) § 125.4(b)(13), It is our
   further understanding that DOPSR did not make a determination on the eligibility of these files
   for release, but instead referred you to the Directorate of Defense Trade Controls (DDTC)
   regarding public release of these files.




                                                   1
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 34 of 54 PageID: 1553


          I advise you that for the purposes of ITAR § 125.4(b)(13), the Department of State is a
   cognizant U.S. government department or agency, and DDTC has authority to issue the requisite
   approval for public release. To that end, I approve the Published Files, Ghost Gunner Files, and
   CAD Files for public release (i.e., unlimited distribution). As set forth in ITAR § 125.4(b)(13),
   technical data approved for public release by the cognizant U.S. government department or
   agency is not subject to the licensing requirements of the ITAR.


                                                          Sincerely,




                                                          Acting Deputy Assistant Secretary for the
                                                          Directorate of Defense Trade Controls




                                                    2
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 35 of 54 PageID: 1554




                                 Exhibit E
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 36 of 54 PageID: 1555


                                    81,7(' 67 7(6 ',675,&7 &2857

                         :(67(51 ',675,&7 2) : 6 ,1 721                             7 6( 77/(

           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


            67 7( 2) : 6 ,1 721            HW DO                     &                  56/

                                    3ODL WLIIV                       6( 77/(            : 6 ,1 721

            Y                                                            J VW

            81,7(' 67 7(6 '(3 570(17 2)                              027,21         ( 5,1
            67 7( HW DO

                                    'HIH GD WV

           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                           9(5 7,0 5(3257 2) 352&((',1 6
                        ()25( 7 ( 2125 /( 52 (57 6 / 61,.
                            81,7(' 67 7(6 ',675,&7 -8' (
           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB



            33( 5 1&(6




            )RU WKH 3ODL WLIIV                 -HIIUH                 5 SHUW
                                                WWRU H               H HUDO V 2IILFH
                                               32 R
                                               2O PSLD           :

                                               -HIIUH 7 6SU J
                                               .ULVWL   H HVNL
                                                DFKDU 3 -R HV
                                                WWRU H   H HUDO V 2IILFH
                                                     WK YH H
                                               6 LWH
                                               6HDWWOH :

                                               6FRWW - .DSOD
                                               2UHJR 'HSDUWPH W RI - VWLFH
                                                   6: 0DUNHW 6WUHHW
                                               3RUWOD G 25

                6    S          S          7           S   S                        S
                         505   55     D   R W 5 SR W           W ZD W W   W     W             DWW
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 37 of 54 PageID: 1556


           UHJ ODWLR V KHUH DUH                  DUURZO        WDLORUHG           D G WKHUH V D

           SURFHG UH WR FKDOOH JH LW ZLWK D &-                                    G WKH GHFODUDWLR

           IURP 0V         J LUUH L GLFDWHG WKDW PRVW &-V DUH JUD WHG

           WKDW        , PHD     R        UH DOORZHG WR H SRUW WKH LWHP

                 )L DOO        WKHUH DUH DOWHU DWLYH DYH                          HV WR SURG FH WKLV

           L IRUPDWLR                 W KHUH          RWDEO         LW R O         DSSOLHV WR , WHU HW

           SRVWL J         7KH       FD    KD G WKHP DUR              G GRPHVWLFDOO               G DOVR

           WKHUH V D ZLGH H FHSWLR                    L      WKH VWDW WH IRU JH HUDO

           VFLH WLILF          PDWKHPDWLFDO RU H JL HHUL J SDSHUV

                 , ZR OG       RWH WKDW - GJH 3LWPD                    V GHFLVLR        UHOLHG R       D

           1L WK &LUF LW FDVH               ZKLFK ZH DJDL              EHOLHYH FR WUROV           LV WKH

                   D    FDVH     IURP WKH 1L WK &LUF LW L                                ZKHUH WKH 1L WK

           &LUF LW T RWHG                 T RWH VD V           LW UHSHDWHGO            UHMHFWHG )LUVW

            PH GPH W FKDOOH JHV WR WKH                        (&      LWV LPSOHPH WDWLR           RI

           UHJ ODWLR V L             LWV SUHGHFHVVRU VWDW WH

                 6R     DJDL      ZH EHOLHYH WKDW GHFLGHV WKH LVV H ZLWK WKH

           )LUVW       PH GPH W             W     R U        R RU R O         KDV WR UHDFK WKHVH

           LVV HV R       WKH EDOD FL J RI WKH HT LWLHV WHVW IRU D

           L M     FWLR

                 0RYL J R        WR WKH EDOD FL J RI WKH HT LWLHV                           :H EHOLHYH

           WKHUH V D UHDO D G SUHVH W GD JHU WR WKH S EOLF VDIHW                                           7KH

           3UHVLGH W VHHPV WR DJUHH                          G WKH SUHOLPL DU            L M     FWLR        LI

           LW ZHUH LVV HG             DV ZLWK WHPSRUDU                UHVWUDL L J RUGHUV           ZLOO

            RW KDUP WKH JRYHU PH W                      ,W ZR OG S W              V EDFN WR ZKHUH ZH

           ZHUH EHIRUH WKLV DOO KDSSH HG                            V WR WKH )LUVW          PH GPH W



                           505   55         D   R W 5 SR W         W ZD W W   W    W       DWW
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 38 of 54 PageID: 1557


           SDUW RI WKH SURFHVV                  RU    ZH M VW ZD WHG WR FKD JH WKH

                FDOLEHU RU OHVV                 R D WRPDWLF         D G ZH GLG              W HYH        WKL N

           DER W WKH             ' SUL WL J"

                            05    0 (56         R U     R RU     , WKL N WKH IDFH RI WKH

           GRF PH WV WKDW ZH YH UHOLHG R                        D G S W EHIRUH WKH &R UW

           V JJHVWV WKDW WKHUH V EHH                     D     HDU V OR J HIIRUW WR UHYLVH WKH

           8 LWHG 6WDWHV 0                LWLR V /LVW             G DV SDUW RI WKDW                  WKH

           M GJPH W KDV EHH                PDGH WKDW V E             FDOLEHU           R D WRPDWLF

           ILUHDUPV R JKW                RW EH UHJ ODWHG            GHU WKH           (&     D G ,7 5            G

           WKDW H WH GV WR SURIHVVLR DO ILUHDUPV RU SODVWLF ILUHDUPV

           SURYLGHG WKDW WKH               DUH       R D WRPDWLF D G V E                     FDOLEHU

                7R EH FOHDU              HYH    LI WKH &R UW ZHUH WR JUD W SODL WLIIV

           HYHU        R     FH RI UHOLHI WKDW WKH               VHHN L         WKLV FDVH           'HIH VH

           'LVWULE WHG FR OG VWLOO PDLO HYHU                           PHULFD          FLWL H        L     WKH

           FR     WU       WKH ILOHV WKDW DUH DW LVV H KHUH                                G ZKDW WKDW JHWV

           DW     D G ZKDW , UHDOO               ZD W WR         GHUVFRUH            LV WKH I        GDPH WDO

           GLVFR           HFW EHWZHH      WKH FODLPV WKDW SODL WLIIV DUH DVVHUWL J

           KHUH        D G WKH VWDW WRU              UHJLPH DW LVV H

                  JDL            WKHUH DUH GRPHVWLF SURKLELWLR V R                           GHWHFWDEOH

           ILUHDUPV          R     ILUHDUP SRVVHVVLR                6RPH RI WKRVH DUH IHGHUDO

           6RPH RI WKRVH DUH VWDWH                           G DOO UHPDL        R     WKH ERRNV D G

           FDSDEOH RI EHL J H IRUFHG                           W SODL WLIIV DUH WU L J WR UHO

           R    WKH ZUR J VWDW WHV

                6R OHW PH VWDUW E                 WDONL J DER W SODL WLIIV                    WKHRU        RI

           L M U           ZKLFK LV UHOHYD W WR WKHLU FODLPV RI ERWK VWD GL J



                              505   55      D   R W 5 SR W       W ZD W W   W    W            DWW
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 39 of 54 PageID: 1558


           WKH IHGHUDO JRYHU PH W IROORZ WKHLU U OHV L                                     PDNL J WKH

           PRGLILFDWLR           D G VH GL J WKH OHWWHU"                           G , ZLOO GHDO ZLWK

           WKRVH L        WKDW WHFK LFDO DUH D

                   W D VRO WLR             WR WKH JUHDWHU SUREOHP LV VR P FK EHWWHU

           V LWHG WR WKH RWKHU WZR EUD FKHV RI JRYHU PH W                                                  G , UHDOO

           KRSH D G ZLVK WKDW WKH ( HF WLYH                             UD FK D G &R JUHVV ZR OG

           IDFH     S WR WKLV D G VD                  LW V D WR JK LVV H                   E W WKDW V ZK

            R     JRW L WR S EOLF VHUYLFH WR EHJL                             ZLWK

                   W WKD NV YHU             P FK         'LG       R     KDYH D          WKL J HOVH

           0U     5 SHUW"

                         05    583(57            , GR        RW    R U        R RU

                         7 ( &2857              , P JRL J WR WDNH WKH PDWWHU                               GHU

           DGYLVHPH W            7KHUH LV VRPH H FHOOH W EULHIL J D G LVV HV WKDW

           , ZD W WR WDNH D FORVHU ORRN DW                              , ZLOO GHIL LWHO                   JHW D

           ZULWWH        GHFLVLR          R W E     0R GD               J VW         WK     6R         R    OO KDYH

           LW IRU V UH EHIRUH WKH H SLUDWLR                             RI WKH 752 R             WKH         WK

                2ND           7KD NV YHU          P FK        FR       VHO     :H DUH DGMR U HG

                                                         GMR U HG

                                                & ( 5 7 , ) , &                7 (



                , FHUWLI         WKDW WKH IRUHJRL J LV D FRUUHFW WUD VFULSW IURP

           WKH UHFRUG RI SURFHHGL JV L                        WKH DERYH H WLWOHG PDWWHU



            V       EE           U

           '( ,( 851
           &2857 5(3257(5


                           505       55     D   R W 5 SR W         W ZD W W    W     W           DWW
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 40 of 54 PageID: 1559




                                 Exhibit F
DEFCAD   Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 41 of 54 PageID: 11/19/18,
                                                                                        1560 9'39 PM

                      https://defcad.com/                                                                 Go    JUL AUG OCT                   !    ⍰❎
                    272 captures                                                                                    30                             f %
                    2 Feb 2011 - 19 Nov 2018                                                                   2017 2018 2019           ▾ About this capture



  DEFCAD                                                                                         Search        Partner          Login             Sign Up
  $280K/$400K (70%) DONATE



                                               BUY YOUR FILES TODAY. SIGN UP TO SELL.
                   DISCOVER                                                BUY                                    CONTRIBUTE




   Browse a growing library of files from enthusiasts          DEFCAD is a public marketplace.        Participate in the active development of your
                  and engineers.                                                                                   Second Amendment.




    Featured          Most Recent               Alphabetical




https://web.archive.org/web/20180830201455/https:/defcad.com/                                                                                   Page 1 of 3
DEFCAD   Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 42 of 54 PageID: 11/19/18,
                                                                                        1561 9'39 PM




   AR-15                          77     vz. 58                  8     AR-10               13    Liberator               90
         DefDist                 3263           DefDist         2152       DefDist        2547       DefDist            5050
         Jul 27, 2018                           Jul 27, 2018               Jul 27, 2018              Jul 27, 2018




    DD AR-15 80%                         Beretta 92FS            36    Ghost Gunner 2      18    DPMS 308 80%
    Lower                         27
                                                DefDist                    DefDist
                                                                                                 Lower                   8
                                                Jul 27, 2018
                                                                3534       Jul 27, 2018
                                                                                          119
          DefDist                 3174                                                               DefDist             98
          Jul 27, 2018                                                                               Jul 27, 2018




    Ruger 10/22                    13    1911                    21
          DefDist                               DefDist
          Jul 27, 2018            2431          Jul 27, 2018    3017




https://web.archive.org/web/20180830201455/https:/defcad.com/                                                       Page 2 of 3
DEFCAD   Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 43 of 54 PageID: 11/19/18,
                                                                                        1562 9'39 PM




  DEFCAD                                                                   About   FAQ   Contact    Privacy


  Defense Distributed. All rights reserved.
                                                                                         ○
                                                                                         ! ○
                                                                                           " ○
                                                                                             # ○
                                                                                               $




https://web.archive.org/web/20180830201455/https:/defcad.com/                                      Page 3 of 3
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 44 of 54 PageID: 1563




                                 Exhibit G
         Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 45 of 54 PageID:11/19/18,
DD AR-15 80% Lower | DEFCAD                                                             1564 11'59 PM




   DEFCAD                                                             Search                Partner                    Login                   Sign Up
   $342K/$400K (86%) DONATE




   DD AR-15 80% Lower                                                                                                   PURCHASE
            By DefDist

                                                                                                                                     e ⍰
                                                                                                                              S h a r!                   ❎
                                                                                                                                                   f %
   DD AR-15 80% Lower
    https://defcad.com/library/0dd85faa-faa6-42b5-8167-52f8f863bfd8/                                                                      Go           AUG SEP

   Allcapture
   1   products sold on this website are electronic files for unassembled individual                                         30               3174          23
   parts
   23 Sep (i.e.,
          2018 merchandise  is to be sold unassembled). The files shown on this site are                                          ▾ About this2017   2018
                                                                                                                                               capture
   only available to U.S. Persons, as defined at 22 C.F.R. 120.15. The files are also not
   available to persons outside the United States or to residents of and persons in the
   following blue states: State of New Jersey, Commonwealth of Pennsylvania, State of                         C r e at e d          J u ly 2 7 ,
   Washington, State of Connecticut, State of Maryland, State of New York, State of                           d at e :              2018
   Oregon, Commonwealth of Massachusetts, District of Columbia, State of California,
   State of Colorado, State of Delaware, State of Hawaii, State of Illinois, State of Iowa,                   F i l e t y p e s : s l d p r t, s t p
   State of Minnesota, State of North Carolina, State of Rhode Island, State of
                                                                                                              C at e g o r y: N o n e
   Vermont, Commonwealth of Virginia, State of Maine
                                                                                                              Ta g s : N o n e

       Files (1)                                                                    Type

https://web.archive.org/web/20180923135725/https://defcad.com/library/0dd85faa-faa6-42b5-8167-52f8f863bfd8/                                            Page 1 of 4
         Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 46 of 54 PageID:11/19/18,
DD AR-15 80% Lower | DEFCAD                                                             1565 11'59 PM

                                                                                                              ! No License
             ar15_80_percent_lower.                                     s l d p r t, s t p                      Report this
             zip                                                                                              " content




        Comments (30)


         Please login to add comments


                      MaxKulik
                      My download link to get ALL the DD files has changed
                      to:
                      http://MaxKulik.net/downloads.html
                      Happy Printing!

                                                                 2 d ay s , 1 2 h o u r s

                      hardwired79
                      Thanks MaxKulik!

                                                                  3 d ay s , 9 h o u r s

                      MaxKulik
                      I would like to just share again:

                      The files are downloadable on my personal server here:
                      http://MaxKulik.net/DDCAD.zip

                                                                    1 w e e k , 4 d ay s

                      HammerHead1911
                      can't download -_-

                                                                1 month, 2 weeks

                      Vyrd
                      why i can't download?

                                                                1 month, 2 weeks


https://web.archive.org/web/20180923135725/https://defcad.com/library/0dd85faa-faa6-42b5-8167-52f8f863bfd8/                   Page 2 of 4
         Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 47 of 54 PageID:11/19/18,
DD AR-15 80% Lower | DEFCAD                                                             1566 11'59 PM

                      BLACKCELL
                      find book on new weapons www.DELTAPress.com

                                                                1 month, 3 weeks

                      Trend777
                      Is it not downloadable? Im at Puerto Rico

                                                                1 month, 3 weeks

                      markhargrave
                      are these just the mill ones or is the 3D print one out
                      there?

                                                                1 month, 3 weeks

                      Lobison
                      so we still can not download ?

                                                                1 month, 3 weeks

                      Noback
                      Good

                                                                1 month, 3 weeks



                                  Load more comments




   DEFCAD                                                                 About          FAQ         Contact    Privacy   Terms


   Defense Distributed. All rights reserved.
                                                                                                               ○
                                                                                                               ! ○
                                                                                                                 " ○
                                                                                                                   # ○
                                                                                                                     $




https://web.archive.org/web/20180923135725/https://defcad.com/library/0dd85faa-faa6-42b5-8167-52f8f863bfd8/               Page 3 of 4
         Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 48 of 54 PageID:11/19/18,
DD AR-15 80% Lower | DEFCAD                                                             1567 11'59 PM




https://web.archive.org/web/20180923135725/https://defcad.com/library/0dd85faa-faa6-42b5-8167-52f8f863bfd8/   Page 4 of 4
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 49 of 54 PageID: 1568




                                 Exhibit H
11/19/2018
        Case    3:19-cv-04753-AET-TJB Documentdefdist.org
                                                18-30MailFiled
                                                          - DEFCAD ﬁle shipping Page 50 of 54 PageID: 1569
                                                                02/20/19

                                                                                                Paloma Heindorff <paloma@defdist.org>



 DEFCAD file shipping
 3 messages

 Paloma <paloma@defdist.org>                                                                   Fri, Nov 2, 2018 at 2:11 PM
 To: Stephen Sheftall <sales@ghostgunner.net>, Stacie Frost <shipping@ghostgunner.net>, Justin Frost
 <jrf@ghostgunner.net>

    Hi guys, quick note: please halt all shipments of DEFCAD files until further notice.


    ­­

    Paloma Heindorff
    Director


    Defense Distributed
    2320 Donley Drive, Unit C
    Austin, TX 78758
    p: 512.584.8013

    www.ghostgunner.net

    This e­mail transmission contains
    confidential information that is the property
    of the sender and the organization
    (DEFENSE DISTRIBUTED, INC.) for which
    the sender represents. If you are not the
    intended recipient and have by accident
    received this email, please do not retain,
    disclose, reproduce or distribute the
    contents of this e­mail transmission, or take
    any action in relevance thereon or pursuant
    thereto. Please notify the sender of the
    error by responding to the email
    accordingly in a timely and reasonable
    fashion otherwise failure to do so may
    cause legal action to be taken.
    Thank you.



 Stephen Sheftall <sales@ghostgunner.net>                                                                         Fri, Nov 2, 2018 at 2:28 PM
 To: Paloma <paloma@defdist.org>

    Copy that.

    Stephen Sheftall
    Ghost Gunner Sales

    Ghost Gunner
    2320 Donley Drive Suite C
    Austin, TX 78758
    p: 512.584.8013
    www.ghostgunner.net

    This e­mail transmission contains
    confidential information that is the property
    of the sender and the organization (GHOST
    GUNNER, INC.) for which the sender
    represents. If you are not the intended
    recipient and have by accident received this
    email, please do not retain, disclose,

https://mail.google.com/mail/u/3?ik=b18f362a0c&view=pt&search=all&permthid=thread-a%3Ar-8089747374748517305&simpl=msg-a%3Ar-61549998074876310…   1/2
11/19/2018
        Case    3:19-cv-04753-AET-TJB Documentdefdist.org
                                                18-30MailFiled
                                                          - DEFCAD ﬁle shipping Page 51 of 54 PageID: 1570
                                                                02/20/19
    reproduce or distribute the contents of this
    e­mail transmission, or take any action in
    relevance thereon or pursuant thereto.
    Please notify the sender of the error by
    responding to the email accordingly in a
    timely and reasonable fashion otherwise
    failure to do so may cause legal action to
    be taken.
    Thank you.
    [Quoted text hidden]



 Justin Frost <jrf@ghostgunner.net>                                                                               Fri, Nov 2, 2018 at 2:31 PM
 To: paloma@defdist.org

    Got it.
    [Quoted text hidden]
    ­­

               Justin Frost
                Ghost Gunner Tech Support
                Ghost Gunner
                2320 Donley Drive Suite C
                Austin, TX 78758
                p: 737­212­1979
                www.ghostgunner.net

                This e­mail transmission contains
                confidential information that is the property
                of the sender and the organization (GHOST
                GUNNER, INC.) for which the sender
                represents. If you are not the intended
                recipient and have by accident received this
                email, please do not retain, disclose,
                reproduce or distribute the contents of this
                e­mail transmission, or take any action in
                relevance thereon or pursuant thereto.
                Please notify the sender of the error by
                responding to the email accordingly in a
                timely and reasonable fashion otherwise
                failure to do so may cause legal action to
                be taken.
                Thank you.




https://mail.google.com/mail/u/3?ik=b18f362a0c&view=pt&search=all&permthid=thread-a%3Ar-8089747374748517305&simpl=msg-a%3Ar-61549998074876310…   2/2
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 52 of 54 PageID: 1571




                                 Exhibit I
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 53 of 54 PageID: 1572




                                                          Scanned with CamScanner
Case 3:19-cv-04753-AET-TJB Document 18-30 Filed 02/20/19 Page 54 of 54 PageID: 1573




                                                          Scanned with CamScanner
